Opinion of the coubt by
JUDGE GUFFY
Affirming.
The appellee, prior to October, 1895, paid to appellant county taxes on its franchise amounting to several hundred dollars. At the November term of the Graves County Court the appellee obtained from the fiscal court of Graves county an order to refund to it, $948.50, the amount of taxes, and interest thereon, theretofore paid by appellant, which sum it appears was collected by the appellee; *196and the object of this suit was to recover the same from the appellee upon the ground that such refunding or paying back upon the part of the county was through a mistake of law and fact. The court below sustained a demurrer to the petition, and dismissed the same; hence this appeal.
It is evident that the bank paid the taxes for the years indicated in the petition upon the supposition that the same could be legally collected. This bank had accepted the provisions of the Hewitt bill prior to the adoption of the present Constitution. In the spring of 1895 this court decided that the banks which had accepted the provisions of the Hewitt bill could not be required to pay county taxes upon their shares and capital stock, and we presume that on account of said decision the county paid back the taxes now sought to be recovered. In 1897 this court overruled its former decision hereinbefore referred to, and held that the Hewitt law was repealed, and that banks were liable to taxation for county purposes; and after the rendition of the last opinion this suit was instituted. It is not necessary to consider the contentions of counsel for appellant and appellee, for the reason that since the institution of this suit the supreme court of the United States has decided that appellee was not subject to such county taxation, and, inasmuch as the taxes in controversy were collected without authority of law, and having been paid back to the appellee by appellant, no recovery can be had in this case. It is doubtless true- that neither party recognized or believed at the time that ap-pellee was exempt under the laws of the United States, and that question has not been argued by counsel. Yet this court should take judicial notice of the law as declared by the supreme court of the nation in this class *197of cases, and, inasmuch as the taxes were collected without authority of law, and have been in fact returned to appellee, it necessarily follows that the petition failed to show a right to recover; hence the demurrer was properly sustained, and it is wholly immaterial as to the reason which influenced the court below. The judgment, being in accordance with the law, should be affirmed. For the reasons indicated, the judgment is affirmed.